Citation Nr: 0733062	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  98-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 15, 1976, 
through March 2, 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The veteran's claim for a temporary total rating based on 
convalescence from surgery performed on October 10, 2002, was 
remanded by the Board for a Statement of the Case (SOC) in 
February 2006.  The record reflects that the May 2007 SOC was 
mailed to the veteran in June 2007 with a cover letter 
explaining the need for a substantive appeal.  A VA Form 9 
was included, according to the cover letter.  To date, the 
veteran has not perfected that appeal with a VA Form 9 or any 
other writing. As such, it is not under the Board's 
jurisdiction and will not be decided at this time.


FINDINGS OF FACT

The veteran has one service-connected disability, rated as 30 
percent disabling.


CONCLUSION OF LAW

The criteria for TDIU are not met. 38 C.F.R. §§ 3.340, 
4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking TDIU.  The preponderance of the 
evidence is against his claim, because he is not eligible for 
TDIU based upon his service connected disability ratings.

The veteran is presently rated as 30 percent disabled for 
post-operative residuals of the right shoulder injury.  See 
rating decisions, most recent of which is dated March 2003. 
Because the veteran has one service- connected disability, it 
must be rated at least 60 percent disabling to qualify him 
for TDIU under 38 C.F.R. § 4.16(a). Total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total and when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 
38 C.F.R. § 4.16(a). Neither the veteran's non-service-
connected disabilities, nor his advancing age may be used as 
a determining factor in the rating agency's judgment. 38 
C.F.R. §§ 3.341(a), 4.16(a), 4.19. 

The Board notes first that the schedular evaluation for the 
veteran's disability is not inadequate.  The veteran is rated 
as 30 percent disabled for his service-connected right 
shoulder disability.  Generally, the rating assigned is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the rating criteria.  38 C.F.R. § 4.1.  The veteran's 
percentage rating represents, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from the disability and its residual conditions in 
civil occupations.  Id.  Additionally, the Board finds no 
evidence of an exceptional disability picture in this case. 
The veteran claims that he is unemployable.  In December 
1996, a VA examiner reported that the veteran could not work 
as a farmer or in a position that required lifting, but did 
not imply that he was unemployable in general.  A review of 
the veteran's vocational rehabilitation file shows that the 
veteran does have a "serious employment handicap" due to 
his shoulder injury, but does not establish that he is 
unemployable.  See August 1996 vocational rehabilitation 
report and cover letter.  The February 1997 information 
provided by the veteran's former spouse shows that he 
"quit" employment as a farm worker in November 1995.  See 
February 1997 VA Form 21-4192.  The sole fact that a veteran 
is unemployed or has difficulty finding employment is not 
enough, since a high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment; 
the question is whether the claimant is capable of performing 
the physical and mental acts required for employment, not 
whether the claimant can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

Several years later, in October 2002, a VA outpatient report 
shows a successful surgery and the treating physician 
released the veteran to work without restrictions.  A January 
2004 VA outpatient treatment note shows that he was employed 
at that time "as a sheet employee for a firm."  More 
recently, the veteran reported that he was working part-time 
for the city government doing yard work, despite the 
limitations due to the inability to operate heavy tools and 
equipment.  See August 2005 VA examination reports.  The 
Board recognizes the veteran's disability and that it impairs 
his work life, but declines to refer this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension, because the present 30 percent disability rating is 
adequate to compensate for considerable loss of working time 
from exacerbations of the right shoulder injury.

Because the veteran does not have one disability rated as 60 
percent disabling, he is ineligible for TDIU. The matter of 
his unemployability need not be discussed, because the 
veteran does not meet the underlying regulatory requirements 
for the benefit.  Extraschedular consideration is not 
appropriate.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to TDIU.  
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran a letter in March 2006 informing him of 
the evidence necessary to establish TDIU.  The veteran was 
notified of what was necessary to establish his claim, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf.  The letter also asked the veteran to send VA 
any pertinent evidence he had regarding his claim.  Thus, 
this letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2007).  While the veteran was not 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), these issues 
are moot considering the disposition of this issue on the 
merits.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his VA treatment records, and his vocational 
rehabilitation records have been associated with the claims 
folder.  The veteran was asked to provide information from 
his recent employers regarding his employability status.  See 
March 2006 VA letter to the veteran.  He was nonresponsive to 
that letter.  The veteran has been afforded several 
opportunities, but has not notified VA of any additional 
available relevant records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


